Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 03/29/2022 is acknowledged.
3.	Claims 1-12 and 14-23 are pending.
4.	Applicant’s election of Group I, claims1-12 and 14-15, and the species of SEQ ID NO:3 (E21Y, V110E and F112K substitutions to SEQ ID NO:1) in the reply filed on 03/29/22 is acknowledged.  The traversal is on the ground(s) that

In particular, Applicant respectfully disagrees that XP002789310 discloses an Equ c 1 polypeptide as defined in claim 1. In particular, current claim 1 is directed to a recombinant polypeptide. Recombinant polypeptides are made using recombinant technology, thereby producing a highly purified fraction of a specific protein with a high concentration. In contrast, XP002789310 is based on genomic research, and only describes presence of the mRNA of a variant Equ c 1-like protein in domestic horse species. XP002789310 does not describe isolation of the protein or recombinant production of the protein. The protein sequence of XP0027893 10 is only a computer-assisted translation of an mRNA/cDNA sequence found in the genomic research. As such, its protein(s) cannot be used as evidence of the existence of a translated protein. Therefore, Applicant respectfully submits that XP002789310 does not fairly expressly or
inherently disclose an Equ c 1 polypeptide as defined in claim 1, and consequently  P002789310 cannot be properly used as a basis for restriction amongst the present claims.
Withdrawal of the subject Restriction Requirement is respectfully requested.

This is not found persuasive because a protein is a protein irrespective of its method of production.  A single protein anticipates the claimed invention, contrary to Applicant’s assertion.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and claims 16-23 are withdrawn for being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2022.
6.	 Claims 1-8, 11-12 and 14-15 are under consideration as they read on SEQ ID NO:3 and the species of the prior art.
7.	Applicant’s IDS document filed on 12/11/2020 have been considered.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1, 11-12 and 14-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring protein, which is a product of nature, without significantly more. Claim 1 recites an Equ c 1 allergen polypeptide of SEQ ID NO:1 with at least one first amino acid substitution at a first position selected from the group consisting of E21 and V47 and at least one second amino acid substitution at a second position selected from the group consisting of V110 and F112.  UniProt XP002789310 (IDS filed on 12/11/2020; Reference 15) teaches a naturally occurring Equus polypeptide with 80.72 % identity (92.77 % similarity) with instant SEQ ID NO 1 wherein the protein has a leucine at position 47 and an alanine at position 110.  As such, the claims 1, 11-12 and 14-15 encompass naturally occurring proteins.  Claims 14 recites the additional features of a pharmaceutical composition comprising the protein and at least one of a physiologically acceptable adjuvant, carrier, diluent, excipient, preservative and a stabilizer.  Claim 15 recites the additional feature of a pharmaceutically acceptable diluent or adjuvant. 
The naturally occurring protein of claims 1, 11-12 and 14-15 is not markedly different from its naturally occurring counterpart in its natural state because the structure of the protein is the same and its functions are based upon their structure.  This judicial exception is not integrated into a practical application because the broadest reasonable interpretation of the combination of additional elements of a pharmaceutical composition comprising the protein and at least one of, carrier, diluent, or excipient reads on the naturally occurring protein in water and these additional elements fail to integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a pharmaceutical composition comprising the protein and at least one of, carrier, diluent, or excipient, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception because the water and the protein remain unchanged in combination with one another
Claims 1, 11-12 and 14-15 do not qualify as eligible subject matter. 

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


11.	Claims 1-8, 11-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of : the polypeptide consisting of SEQ ID NO:1 with one or more mutations selected from the group consisting of E21Y, V47K, V110E, V110D, F112K, F112R and compositions thereof.
Applicant is not in possession of: the variants of SEQ ID NOs 1 recited in claims 1-8, 11-12 and 14-15 or the pharmaceutical composition and vaccine composition recited in claim 14-15.  
The specification discloses the polypeptide consisting of SEQ ID NO:1 with one or more mutations selected from the group consisting of E21Y, V47K, V110E, V110D, F112K, F112R and compositions thereof.
The state of the art teaches that function, including binding activity, cannot be predicted based on a protein's structure.   
Blumenthal et al. teaches that correlations between structure and IgE binding (or the lack of IgE binding) cannot be predicted on an a priori structural basis (PTO-892, Reference U, see entire document and page 39 of third full paragraph. As evidenced by the art of Immonen (IDS filed on 12/11/2020; Reference 19) The claims encompass amino acid changes to portions of the Equ c 1 protein with T cell epitopes, so whether or not the claimed polypeptides would be able to be made and used as a hypoallergenic Equ c 1 polypeptide would not be predictable.  
The specification has not adequately described the genus of the recited sequences which encompass SEQ ID NO:1 having any number of substitutions to the recited sequence.  The specification is not enabled to make and use the genus of variants commensurate in scope with the specification for diagnostic and therapeutic use.
The specification has not described a correlation between the structure of the protein  and the functions of being hypoallergenic and activating release of histamine from basophils to a degree less than the wild type Equ c 1 allergen of claim 1; having a histamine release capacity which is at least 20 times reduced when compared to the histamine release capacity of the wild type Equ c 1 allergen of claim 11; having a histamine release capacity which is at least 100 times reduced when compared to the histamine release capacity of the wild type Equ c 1 allergen of claim 12and being a vaccine composition of claim 15 .  Without a correlation between structure and function, the genus of proteins with these functions has not been adequately described.  The specifically described sequences in the specification are insufficient to provide adequate written description for the genus of variants encompassed by the claims.
Applicant only disclosed the polypeptide consisting of SEQ ID NO:1 with one or more mutations selected from the group consisting of E21Y, V47K, V110E, V110D, F112K, F112R and compositions thereof in the specification; therefore, the skilled artisan cannot envision all the protein possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Database UniProt XP0027893 10 (IDS filed on 12/11/2020; Reference 15).
Database UniProt XP002789310 teaches a Equus polypeptide with 80.72 % identity
(92.77 % similarity) with instant SEQ ID NO 1 wherein the protein has a leucine at position 47
and an alanine at position 110.
Claims 1 and 11-12 are included in this rejection because the patentability of a product does not depend on its method of production.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
The reference teachings anticipate the claimed invention.
14.	No claim is allowed.
15.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
June 4, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644